DETAILED ACTION
This office action is in response to the amendment filed April 21, 2022. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2022 was filed after the mailing date of the application on March 25, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks, filed April 21, 2022, with respect to the rejection(s) of claim(s) 1-20 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art as applied below. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-6,10-12,14-16,and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mangipudi” (US PG Pub 2016/0171540) in view of “Jones” (US PG Pub 2020/0264859) and “Huang” (US PG Pub 2021/0224365). 

Regarding Claim 1, Mangipudi teaches: 
1. A method comprising: in a software development kit (SDK) embedded in a third party app, detecting an app open event indicating opening of the third party app at a client device, the SDK provided by an SDK provider system distinct from a third party provider system supporting the third party app;  (see e.g. Mangipudi ¶145 describing integrating data acquisition sdk into a merchant mobile app to record and report user interaction events including “app_open” and report the events to backend analytics systems for content determination and targeting purposes) 

in response to the detecting of the app open event, determining a calendar date of the app open event, (reporting events includes recording the date of the event, e.g. Table 13, ¶82) updating a count of app open events for the calendar date (Mangipudi teaches tracking the frequency of user events in a given time interval(e.g. ¶83) where the time intervals may include days (e.g. ¶¶100-101)) and generating a daily bucket identifier based on the updated count of app open events; (Mangipudi teaches using the count of user events to calculate metrics for a given period, including the frequency, and event score in a given period (e.g. ¶¶83,101-101) to group the users into clusters based on metrics such as frequency (see ¶148, ¶¶74-76, 128). 

the open event message comprising… the bucket identifier instead of the count of app open events for the calendar date (See Mangipudi user events in ¶¶145, ¶¶82-86, ¶¶100-101, Mangipudi teaches reporting of user events to the content determination and targeting system including identifying the date of the event and calculating relevant event metrics, including the frequency of events, scores, clustering etc. For example in ¶¶83-85 Mangipudi teaches calculating frequency and event score based on a event count and outputting those without the event score e.g. table of ¶85). 

Mangipudi does not explicitly teach, but Jones teaches: 
and transmitting an open event message to the SDK provider system…(See e.g. Fig. 5, ¶34 of Jones teaching a 3rd party app including an OIT SDK which sends a message back to the OIT system in response to user opening the app on the client device). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mangipudi and Jones as each is directed to embeddable SDK systems used for user interaction tracking and reporting and Jones recognized “there is a need for a convenient, efficient and robust way to track application download data such as software application downloads, installs, and shares without having to perform unnecessary work.” (¶3). 

Mangipudi further does not teach, but Huang teaches: …the calendar date instead of a timestamp (See Huang ¶32 describing event messages sent including “a may include the date or time of the event,” and further teaches one example with just the date in Table 1/¶92)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mangipudi and Huang as each is directed to embeddable SDK systems used for user interaction tracking and reporting and Huang recognized “it is desirable to provide systems and methods to perform event tracking and data acquisition with a high efficiency.” (¶3). 
Regarding the dependent claims Mangipudi and Jones further teach: 
2. The method of claim 1, wherein the opening of the third party app comprises launching the third party app at the client device.  (See Jones ¶34 “At event 512, the user opens the app that was downloaded from event 510.  At event 514, an attribution tracking software developer kit (SDK) detects that an install has happened.”)
4. The method of claim 1, wherein the generating of the daily bucket identifier comprises setting the daily bucket identifier to the updated count of app open events if the updated count of app open events is less than a first value.  date (Mangipudi teaches tracking the frequency of user events in a given time interval(e.g. ¶83) where the time intervals may include days (e.g. ¶¶100-101))
5. The method of claim 4, wherein the generating of the daily bucket identifier comprises setting the daily bucket identifier to a second value if the updated count of app open events is greater than or equal to the first value.  (See Mangipudi user events in ¶¶145, ¶¶82-86, ¶¶100-101, Mangipudi teaches reporting of user events to the content determination and targeting system including identifying the date of the event and calculating relevant event metrics, including the frequency of events, scores, clustering etc).

6. The method of claim 1, wherein the open event message comprises an identification of the third party app.  (Inherent in Jones process of Fig. 5, ¶34 is the messages sent to the OIT from the SDK within the app must identify the app to allow for aggregating of use data and display in the OIT dashboard as in ¶¶34-35, Fig. 5 and Fig. 6). 

10. The method of claim 1, wherein the determining of the calendar date of the app open event, the updating of the count of app open events for the calendar date and the generating of the daily bucket identifier are performed at the client device. (See e.g. Mangipudi e.g. ¶215 describing the observation and calculation processes may be carried out in various devices of a client-server system in different embodiments of the invention). 

Claims 11,12,14-16 and 20 are rejected on the same basis as claims 1,2,4-6 and 1 respectively above. 


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mangipudi” (US PG Pub 2016/0171540) in view of “Jones” (US PG Pub 2020/0264859) and “Huang” (US PG Pub 2021/0224365) as applied above and further in view of “Gunther” (US PG Pub 2018/0329591) 

Regarding Claim 3, Mangipudi et al do not teach, but Gunther teaches:
3. The method of claim 1, wherein the opening of the third party app comprises bringing the third party app to a foreground of a screen of the client device.  (Gunther teaches tracking where apps are brought ot the foreground of a device in e.g. ¶53)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mangipudi et al and Gunther as each is directed to systems used for user interaction tracking and reporting and Gunther recognized “…it is crucially important that new independent research methods are developed to keep apace these technical changes and forces, especially with regards to how people use their mobile devices…” (¶5). 
Claim 13 is rejected on the same basis as claim 3 above. 

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mangipudi” (US PG Pub 2016/0171540) in view of “Jones” (US PG Pub 2020/0264859) and “Huang” (US PG Pub 2021/0224365) as applied above and further in view of “Pierce” (US PG Pub 2015/0007145). 

Regarding Claim 7, Mangipudi et al do not teach, but Pierce teaches: 
7. The method of claim 1, wherein the open event message comprises respective identifications of one or more development kits in the embedded SDK.  (e.g. ¶¶91-92 of pierce teaches a system of an instrumentation system which identifies calls to SDks within an application and provides for logging of the relevant calls) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mangipudi et al and Pierce as each is directed to systems used for user interaction tracking and reporting and Pierce recognized a need still remains for a computing system with instrumentation mechanism and capture mechanism for effectively addressing the various applications' effectiveness.” (¶4). 
Claim 17 is rejected on the same basis as claim 7 above. 

Claims 8,9,18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mangipudi” (US PG Pub 2016/0171540) in view of “Jones” (US PG Pub 2020/0264859) and “Huang” (US PG Pub 2021/0224365) and “Pierce” (US PG Pub 2015/0007145) as applied above and further in view of “Border” (US PG Pub 2013/0278631)

Regarding Claim 8, Mangipudi et al do not teach, but Border teaches:
8. The method of claim 7, wherein an augmented reality (AR) kit from the one or more development kits provides to the third party app access to an AR experience in the SDK provider system.  (See Border Fig. 18, ¶1215 teaches a set of development support systems and libraries for a augmented reality system (an “AR kit”) which provides access to an AR experience through the device (see e.g. ¶643)). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mangipudi et al and Border as Border provides an augmented reality ready device for executing applications such as those developed in Mangipudi et al and Border recognized the need for a system wherein “the eyepiece may include an internal software application running on an integrated multimedia computing facility that has been adapted for 3D augmented reality (AR) content display and interaction with the eyepiece.  3D AR software applications may be developed in conjunction with mobile applications and provided through application store(s)…” (¶28). 

Regarding Claim 9, Border further teaches: 
9. The method of claim 8, comprising in the embedded SDK detecting an event indicating engagement of the AR kit and, in response, launching a messaging client supported by the SDK provider system to a camera view screen provided by the messaging client.  (See Border teaching e.g. displaying a messaging app in an augmented reality view of a system in e.g. fig. 6, ¶502, 7, ¶¶695,751, e.g. enabled by a forward facing camera in e.g. ¶502 )

Claims 18 and 19 are rejected on the same basis as claims 8 and 9 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art cited in the attached PTO-892 form includes additional prior art relevant to applicant’s disclosure including Prior art related to tracking and reporting of user engagement events in mobile systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
7/22/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191